Citation Nr: 1631378	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  09-40 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for osteoarthritis and gout of the first metatarsal proximal phalangeal joint space (MTPPJ) (hereinafter "great toe") of the bilateral feet.  
 
2.  Entitlement to an initial compensable rating for bilateral pes planus with
 bunions and status post plantar fasciitis (hereinafter "bilateral pes planus").
 
3.  Entitlement to an initial rating in excess of 10 percent for gout, degenerative joint disease (DJD), and residuals of a fracture of the lateral malleolus of the right ankle (hereinafter "right ankle disability").


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This case was previously before the Board in November 2011 and November 2013, at which time it was remanded for additional development.  In June 2014, the Board determined the following: an initial 20 percent rating, and no higher, was warranted throughout the appeal period for osteoarthritis and gout of the great toes of the bilateral feet; an initial compensable rating for hallux valgus of the bilateral feet had not been met; an initial compensable rating for bilateral pes planus had not been met: and an initial 10 percent rating, and no higher, was warranted throughout the appeal period for the right ankle disability.

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision, the Court vacated and remanded the Board's June 2014 decision to deny an initial compensable rating for bilateral pes planus and hallux valgus and finding that no more than an initial 20 percent rating was warranted for osteoarthritis and gout of the bilateral great toes and an initial 10 percent was warranted for the right ankle disability.  The Court affirmed the Board's decision to deny an initial compensable rating for hallux valgus of the bilateral feet. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The matters are remanded for action consistent with the Court's October 2015 Memorandum Decision.  Notably, the VA examinations currently of record are not adequate to address concerns raised by the Court.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, whether the Veteran's gout symptoms in the right ankle are distinct and separate from the painful motion symptoms produced by  the DJD and residuals of the fracture of the right ankle, whether gout of the bilateral great toes is productive of "incapacitating exacerbations" and how medications taken for foot pain may affect the severity of his exacerbations, and whether bilateral pes planus is productive of moderate or severe pes planus, including, but not limited to, symptoms of pain on manipulation and use, tenderness to palpation and swelling of the feet.  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213   (1992).  Thus, the Veteran must be afforded a new VA examination.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine the severity of his service-connected gout and osteoarthritis of the bilateral great toes, right ankle disability, and bilateral pes planus.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide a complete rationale for the conclusions reached.  


Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  If the examiner believes that there are inconsistencies in any testing results, those findings must be explained in detail. 

A complete history of symptoms should be elicited from the Veteran.  In addition to setting forth all pertinent symptomatology and findings necessary to rate these disorders under the specific rating criteria for each disability, the examiner is requested to provide opinions on the following.     

A) Is gout and osteoarthritis of the bilateral great toes  (i) productive of incapacitating exacerbations occurring three or more times a year?  (ii) If so, the examiner must describe each incapacitating exacerbation in detail and list the specific symptoms that are causing and/or are consistent with the incapacitating exacerbation.  (iii) The examiner must also state whether any medications (list specific medications) the Veteran takes for foot pain affects the severity of his incapacitating exacerbations and if so, describe how. 
B) Please state whether the Veteran's gout symptoms of the right ankle are distinct and separate from the painful motion symptoms associated with DJD and residuals of the fracture of the right ankle.   If there are separate manifestations, please describe the symptoms specifically associated with gout of the right ankle and those symptoms specifically associated with DJD and residuals of the fracture to the right ankle.  If it is not possible to separate the symptomatology, please state why and whether the symptoms are overlapping.
C) Please state whether the Veteran's bilateral pes planus is mild, moderate, severe, or pronounced, and the reasons for the classification, to include the specific symptomatology associated with the examiner's findings.  Also, please indicate whether bilateral pes planus is demonstrated by: weight-bearing line over or medial to the great toe;  inward bowing of the tendo achillis; pain on manipulation and use of the feet; marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surfaces of the feet; and/or marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance.   

2.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's electronic record.
 
3.  The examination report must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.
 
4.  After completing the above actions, and any other development as may be indicated as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




